DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 4 January 2022 as a response to the Final Office Action issued 4 October 2021.  Claims 1, 7, 9, 10, 12, 13, 16, and 18 are amended and have been carefully considered.  Claims 6, 11, 17, 19, and 20 are cancelled.  Claims 1-5, 7-10, 12-16, and 18 are pending and considered below

Claim Rejections - 35 USC § 103
	Claims 1-5, 7-10, 12-16, and 18 were previously rejected under 35 USC 103, however claims 6, 12, and 18 were indicated as allowable subject matter which, if integrated into the independent claims, would result in the withdrawal of the rejection of all claims under 35 USC 103 and the invention allowable over the cited to prior art combination.  The Applicants amended the claims to include the previously noted allowable subject matter, and therefore the rejection of claims 1-5, 7-10, 12-16, and 18 is overcome.

Reasons for Allowance
Claims 1-5, 7-10, 12-16, and 18 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Tengler (US 2012/0054028), in view of Dukach (US 2004/0036622) and Ramesh (US 2015/0317687) discloses a method of optimizing the display of messages on a public electronic video display comprising: 

As per claim 1:

categorizing, by one or more processors, the multiple mobile vehicles into a specific vehicle category based on captured images of the multiple mobile vehicles and without regard to types of occupants within the multiple mobile vehicles; 
matching, by one or more processors, the specific vehicle category to a particular set of multiple video display messages; 
determining, by one or more processors, a historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during a particular time of day of a past date; and 
displaying, by one or more processors, a first video display message on the public electronic video display on a current date based on the historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during the particular time of day of the past date 

As per Claim 12
identifying, by one or more processors, a percentage of the sensor elements in the array of sensor elements that are activated by focused light from a particular moving vehicle, from the multiple mobile vehicles, that is approaching the public electronic video display; 
determining, by one or more processors, that the percentage of the sensor elements in the array of sensor elements being activated as the particular moving vehicle is approaching the public electronic video display exceeds a predefined percentage; 
determining, by one or more processors, that a pattern of points on the particular moving vehicle matches a pattern of points for known buses; 

in response to determining that the particular moving vehicle is a bus, modifying, by one or more processors, the first video display message to display a modified message that is designed to be displayed to buses.

However, the combination of Tengler in view of Dukach and Ramesh does not teach at least: 

	As per Claim 1
determining, by one or more processors, that one or more of the array of sensor elements detects light emitted, from an approaching vehicle, that exceeds a predefined intensity level as the approaching vehicle approaches the public electronic video display;
determining, by one or more processors, that a pattern of points on the approaching vehicle matches a pattern of points for known emergency vehicles;
in response to determining that one or more of the array of sensor elements detects light emitted, from the approaching vehicle, that exceeds the predefined intensity level, and in response to determining that the pattern of points on the approaching vehicle matches the pattern of points for the known emergency vehicles, determining, by one or more processors, that the approaching vehicle is an emergency vehicle; and
in response to determining that the approaching vehicle is an emergency vehicle, replacing, by one or more processors, the first video display message with a second video display message that is specific for emergency vehicles.

As per Claim 12
receiving, by one or more processors, images captured by a video camera of multiple mobile vehicles that are traversing a vehicular pathway, wherein the vehicular pathway is physically proximate to a public electronic video display, and wherein the video camera contains an electronic image sensor that contains an array of sensor elements;
categorizing, by one or more processors, the multiple mobile vehicles into a specific vehicle category based on captured images of the multiple mobile vehicles and without regard to types of occupants within the multiple mobile vehicles;
matching, by one or more processors, the specific vehicle category to a particular set of multiple video display messages;
determining, by one or more processors, a historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during a particular time of day of a past date;
displaying, by one or more processors, a first video display message on the public electronic video display on a current date based on the historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during the particular time of day of the past date;

	As per Claim 18
receiving, by one or more processors, images captured by a video camera of multiple mobile vehicles that are traversing a vehicular pathway, wherein the vehicular pathway is physically proximate to a public electronic video display, and wherein the video camera contains an electronic image sensor that contains an array of sensor elements;
categorizing, by one or more processors, the multiple mobile vehicles into a specific vehicle category based on captured images of the multiple mobile vehicles and without regard to types of occupants within the multiple mobile vehicles;
matching, by one or more processors, the specific vehicle category to a particular set of multiple video display messages;
determining, by one or more processors, a historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during a particular time of day of a past date;
displaying, by one or more processors, a first video display message on the public electronic video display on a current date based on the historical percentage of mobile vehicles of the specific vehicle category that previously passed by the public electronic video display during the particular time of day of the past date;

    PNG
    media_image1.png
    51
    247
    media_image1.png
    Greyscale
determining, by one or more processors, a probability that mobile vehicles of the specific vehicle category will pass by the public electronic video display at the particular time of day at a future date, wherein the probability that mobile vehicles of the specific vehicle category will pass by the public electronic video display at the particular time of day at the future date is determined by: 

where: P(AIB) is a probability that a mobile vehicle approaching the public electronic video display on a vehicle route is a member of the specific vehicle category (A) given that (I) a predefined condition of the vehicle route is currently being met (B); 
P(B IA) is a probability that the predefined condition of the vehicle route is currently being met (B) given that (I) the mobile vehicle approaching the public electronic video display on the vehicle route is a member of the specific vehicle category (A); 
P(A) is a probability that the mobile vehicle approaching the public electronic video display on the vehicle route is a member of the specific vehicle category regardless of any other information; and 
P(B) is a probability that the probability that the predefined condition of the vehicle route is currently being met regardless of any other information; 
determining, by one or more processors, that the probability that mobile vehicles of the specific vehicle category will pass by the public electronic video display at the particular time of day at the future date exceeds a predetermined level; and 
in response to determining that the probability that mobile vehicles of the specific vehicle category will pass by the public electronic video display at the particular time of day at the future date exceeds the predetermined level, displaying the first video display message on the public electronic video display at the particular time of day on the future date.

Moreover, the missing claimed elements from the combination of Tengler in view of Dukach and Ramesh are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Tengler in view of Dukach and Ramesh because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Dukach et al. (20040036622) for disclosures related to the display of information with respect to sensed information 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682